PER CURIAM.
From a perusal of the record in this case, we conclude that although the circumstantial testimony relied upon for conviction was consistent with the guilt of the appellant, it cannot be said to have been inconsistent with his innocence and to have pointed “ ‘unerringly to the accused’s guilt *487beyond a reasonable doubt.’ ” Raybon v. State, Fla., 75 So.2d 7.
Consequently the judgment is
Reversed.
TERRELL, C. J., THOMAS, HOBSON and O’CONNELL, JJ., and PARKS, Circuit Judge, concur.
DREW and THORNAL, JJ., dissent.